Citation Nr: 0706745	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  98-17 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder, claimed as the residuals of bilateral ankle 
fractures.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran's active military service extended from March 19, 
1970, to May 18, 1970, a period calculated by the service 
department as two months of service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  That rating decision, in pertinent 
part, denied service connection for a bilateral ankle 
disorder, claimed as the residuals of bilateral ankle 
fractures.  In April 2006, the Board, in pertinent part, 
affirmed the denial of that claim.  The appellant filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  By an order issued in November 2006, the 
Court granted a Joint Motion for Remand, and vacated the 
portion of the Board's April 2006 decision which addressed 
the issue on appeal.  The claim returns to the Board.  The 
issues of entitlement to service connection for a skin 
disorder of the feet and legs, and for a peripheral vascular 
disorder of the lower extremities will be the subject of a 
separate decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has current disorders of the 
ankles and feet which result from aggravation of the ankle 
injury he incurred prior to his service or from ankle 
disorders which developed during his service.  The medical 
evidence further establishes that veteran has several 
disorders of the ankles and feet.  

Among the providers who have examined the veteran or provided 
medical statements or opinions during the pendency of this 
claim, one provider, C.C. Valle, MD, indicated, in an October 
1999 report of examination, that, in addition to arthritis, 
the veteran had traumatic synovitis, evidenced by radiologic 
examination.  However, other examiners and providers did not 
assign this diagnosis.  Further development, to obtain 
medical opinion as to whether the veteran does have 
synovitis, and, if so, to determine the relationship between 
the current disorder and the veteran's service or his pre-
service injury, is required.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137.  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  See 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) 
VAOPGCPREC 3-2003.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
See 38 U.S.C.A. § 1153; Wagner, id.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  Id.  However, if the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, the 
veteran's claim is one for incurrence in service.  Id.  This 
means that, if all criteria for service connection are met 
and service connection is then established for the claimed 
disorder, no deduction for the degree of disability existing 
at the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.  Thus, if the veteran currently has 
any residual of synovitis, the questions posed to the 
examiner for medical opinion must reflect consideration of 
§§ 1111, 1137, and 1153, as well as 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  38 U.S.C.A. § 1153; Wagner.  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  In this case, medical opinion is 
required to determine what pre-existing disorder the 
veteran's history of previous ankle fractures and his in-
service treatment reveals, if any.  If medical opinion 
establishes that there was a pre-existing disorder, then the 
questions to the examiner should request opinion as to the 
likelihood that the pre-existing disorder was aggravated in 
service.  In evaluating the additional medical evidence and 
opinion, the adjudicator would be required to consider that, 
where there is a pre-existing disorder and an increase in 
symptoms, as in this case, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; see also Jensen, 19 F.3d at 
1417; 38 C.F.R. § 3.306.  Readjudciation of the claim to 
consider each of these legal principles is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be notified of 
the information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or evidence 
needed to determine an effective date for a 
grant of service connection, if any of the 
claims for service connection at issue is 
granted, as outlined by the United States 
Court of Appeals for Veterans Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Advise the veteran generally of the 
criteria for establishing entitlement to 
service connection where (a) the presumption 
of soundness has attached, or, (b) where there 
is evidence that a disorder preexisted 
service.  The veteran should be advised of the 
provisions of 38 U.S.C.A. §§ 1111 and 1153 and 
38 C.F.R. § 3.322.  The veteran should be 
advised that a temporary flare-up of a 
preexisting injury or disease is not 
sufficient to be considered aggravation unless 
the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 
4 Vet. App. 304 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

3.  Inform the veteran that there is evidence 
indicating that he had a bilateral ankle 
disorder prior to service, and that he should 
therefore submit any evidence relating to the 
condition of his ankles prior to service, 
especially if it tends to shows that he did 
not have an ankle disorder or did not have 
symptoms of an ankle disorder prior to 
service.  The veteran should also be advised 
to submit evidence indicating whether, and to 
what degree, his bilateral ankle knee disorder 
worsened during service, especially evidence 
tending to show manifestations of the 
increased ankle problems, including the 
duration of those problems, following his 
service discharge.  He should be advised that 
evidence of ankle problems proximate to 
service and chronically thereafter would be 
the most persuasive evidence available.  

4.  The veteran should again be offered the 
opportunity to submit or identify any evidence 
which might assist him to substantiate his 
claim.  The veteran should again be afforded 
the opportunity to identify any relevant 
records of any type prior to 1997, the 
earliest evidence currently of record 
reflecting post-service treatment of an ankle 
disorder, including alternative types of 
records, such as, but not limited to, 
employment medical records, employment medical 
examinations, examinations for insurance 
purposes, statements from employers, fellow 
employees, or others who may have observed 
relevant symptoms, and the like.  

5.  The evidence identified by the veteran in 
his August 2006 response (records fro Hospital 
Municipal de Carolina and from the Fernandez 
Clinic), as well as any evidence identified in 
response to the above paragraphs of this 
Remand, should be sought and associated with 
the claims file, and the veteran should be 
notified of any negative responses.

6.  The veteran's current VA clinical records 
should be associated with the claims file, 
even if there are no records of treatment of 
an ankle disorder.  Care should be taken to 
avoid attaching duplicate materials.  

7.  The veteran should be provided with an 
appropriate examination.  The claims file and 
a complete copy of this Remand must be 
provided to the examiner.  The examiner should 
review the service medical records from the 
veteran's two months of service from March 19, 
1970, to May 18, 1970.  The examiner should 
review the VA opinions rendered in February 
1998 and in March 2005, as well as the 
examination reports and statements provided by 
J.L.I. Delgado, MD, in December 1997, E.F. 
Trilla, MD, in February 1998, C.C. Valle, MD, 
in October 1999, among other relevant evidence 
contained in the claims file.  

(i) What pre-existing disorder(s) does the 
veteran's history of previous ankle fractures 
and his in-service treatment reveal that he 
had at the time of entry into service, if any?  

If it is your opinion that there was/were pre-
existing disorder(s), please state, addressing 
each pre-existing disorder separately, whether 
it is at least as likely as not (is there at 
least a 50 percent probability) or whether it 
is unlikely (less than a 50 percent 
probability), that the pre-existing disorder 
was aggravated in service. 

(ii)  Does the veteran currently have 
arthritis of the right ankle or foot, of the 
left ankle or foot, or of both ankles or feet? 

If so, unless you addressed this question in 
the answer to (i) above, state whether it is 
at least as likely as not (is there at least a 
50 percent probability) or whether it is 
unlikely (less than a 50 percent probability), 
that arthritis of the ankle(s) or foot/feet 
pre-existed the veteran's active service.  

Please state your opinion as to when arthritis 
had its onset and state your opinion as to the 
etiology, i.e., cause, of the veteran's 
current arthritis.  

(iii) Does the veteran currently have 
synovitis of either ankle or both ankles?  

If so, unless you addressed this question in 
the answer to (i) above, state whether it is 
at least as likely as not (is there at least a 
50 percent probability) or whether it is 
unlikely (less than a 50 percent probability), 
that the current synovitis was first incurred 
by the veteran during his service, or is a 
residual of or caused by the synovitis of the 
ankles diagnosed during the veteran's service.  

(iii) Does the veteran have any disorder of 
either ankle, other than arthritis or 
synovitis?  If so, for each ankle disorder 
present, other than arthritis or synovitis, 
please state whether it is at least as likely 
as not (is there at least a 50 percent 
probability) or whether it is unlikely (less 
than a 50 percent probability), that such 
disorder was incurred or aggravated during or 
as a result of the veteran's service.  

The examiner should be advised that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

6.  After reviewing the evidence to assure 
that all development is complete and that the 
VA examination report is complete, the claim 
should be readjudicated.  Consideration of the 
applicable legal provisions governing claims 
for service connection based upon aggravation 
in service of a pre-existing condition -- in 
particular, 38 U.S.C.A. §§ 1111 and 1153, and 
38 C.F.R. § 3.306, as well as VAOPGCPREC 3-
2003 -should be discussed.  For each ankle 
disorder currently diagnosed, to include 
arthritis of the feet or synovitis of the 
ankles, discuss whether the evidence 
establishes that the veteran had an ankle 
disorder prior to service, and whether there 
is clear and convincing evidence of incurrence 
prior to service, and, if so, whether that 
disorder was permanently aggravated in 
service, or whether there is clear and 
convincing evidence that the disorder was not 
aggravated in service.  For each disorder 
present prior to or during service, the 
adjudicator should state whether the disorder 
causes current disability.  The adjudicator 
should address all potential legal theories 
for service connection of an ankle disorder in 
light of the evidence, including direct 
service connection and service connection 
through aggravation of a pre-existing 
disorder.  If the benefit sought remains 
denied, the veteran and his representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
veteran and his accredited representative 
should be given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


